Citation Nr: 1525655	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether a rating reduction from 100 percent to 20 percent effective April 1, 2012, for service-connected prostate cancer was proper.

3.  Entitlement to an initial rating greater than 20 percent effective April 1, 2012, for service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1968, including in the Republic of Vietnam from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted, in pertinent part, a claim of service connection for prostate cancer, assigning a 100 percent rating effective June 3, 2010, and denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran disagreed with this decision in December 2011 with respect to the denial of his service connection claim for bilateral hearing loss.  He perfected a timely appeal in December 2013. 

The Board notes that, in a November 2011 rating decision, the RO proposed to reduce the disability rating from 100 percent to 20 percent for the Veteran's service-connected prostate cancer.  The Veteran attempted to disagree with this proposed rating reduction in December 2011 correspondence.  The RO then advised the Veteran in subsequent December 2011 correspondence that his attempted disagreement with the proposed rating reduction was premature and he would be able to initiate an appeal once the rating reduction was implemented.

In a January 2012 rating decision, the RO implemented the proposed rating reduction and reduced the disability rating from 100 percent to 20 percent effective April 1, 2012, for the Veteran's service-connected prostate cancer.  The Veteran disagreed with this decision in March 2012, seeking restoration of a 100 percent rating for his service-connected prostate cancer.  He perfected a timely appeal in December 2013.  A videoconference Board hearing was held at the RO in February 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran testified at his hearing that, although he was not necessarily seeking restoration of a 100 percent rating for his service-connected prostate cancer, he was seeking a higher initial rating than 20 percent for this disability.  Thus, this issue has been recharacterized as stated on the title page of this decision.

A review of the Veteran's VBMS electronic paperless claims file shows that the RO properly followed the due process protections found in § 3.105(e) when it proposed to reduce and then reduced the disability rating from 100 percent to 20 percent effective April 1, 2012, for the Veteran's service-connected prostate cancer.  See 38 C.F.R. § 3.105(e) (2014).

In an August 2014 rating decision, the RO denied a claim of service connection for erectile dysfunction, including as due to service-connected prostate cancer.  The Veteran subsequently testified before the Board in February 2015 that his erectile dysfunction was a residual of his service-connected prostate cancer.  This issue was referred back to the RO for appropriate action by the Veterans Law Judge (VLJ).  As the time for initiating an appeal of the August 2014 decision has not yet expired, the issue of entitlement to service connection for erectile dysfunction, including as due to service-connected prostate cancer, is not before the Board.  See 38 C.F.R. § 20.302 (2014).

The Board observes that, in Green v. Nicholson, 21 Vet. App. 512, 2006 WL 3438028 (Vet. App.), the Court held that, in cases where a rating reduction is on appeal, "the Board must determine whether the reduction of the Veteran's disability rating was proper and must not phrase the issue in terms of whether the Veteran was entitled to an increased rating, including whether the Veteran was entitled to restoration of a previous rating."  Id., at pp. 3.  The Veteran in Green appealed the Board's denial of a claim for restoration of a 100 percent rating for service-connected prostate cancer, making this unpublished single-judge memorandum decision of the Court persuasive authority in this appeal (although the Board recognizes that single-judge memorandum decisions of the Court are not binding precedent).  

The Board next observes that the AOJ in this appeal has adjudicated a higher initial rating for service-connected prostate cancer as part of the Veteran's currently appealed rating reduction claim; the Court's decision in Green suggests that this was incorrect.  The Veteran reasonably believes that his rating reduction claim includes a claim for a higher initial rating for his service-connected prostate cancer and testified to this effect at his February 2015 Board hearing.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).  Given the foregoing, the Board has recharacterized the issues on appeal as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was exposed to significant acoustic trauma during active service, including in combat as a Cannoneer and Assistant Gunner in a U.S. Army field artillery unit in the Republic of Vietnam from May 1967 to May 1968.

2.  The Veteran testified credibly before the Board in February 2015 that he was a howitzer gunner while on active service with a U.S. Army field artillery unit.

3.  The record evidence shows that the Veteran currently experiences bilateral hearing loss.

4.  Resolving any reasonable doubt in the Veteran's favor, the record evidence shows that the Veteran's in-service noise exposure, including while in combat in Vietnam as a cannoneer and assistant gunner while in combat in Vietnam, caused or contributed to his current bilateral hearing loss.

5.  The record evidence shows that the Veteran had a radical total prostatectomy on August 31, 2010, and his service-connected prostate cancer has been in remission since surgery.

6.  In January 2012, the RO properly reduced the disability rating assigned for service-connected prostate cancer from 100 percent to 20 percent effective April 1, 2012.

7.  The Veteran's service-connected prostate cancer is manifested by, at worst, voiding dysfunction with a daytime voiding interval between 1 and 2 hours, awakening to void 3-4 times per night, and no urine leakage, obstructed voiding, or urinary tract infections, including prior to April 1, 2012.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

2.  The rating reduction from 100 percent to 20 percent effective April 1, 2012, for prostate cancer was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, DC 7599-7528 (2014).

3.  The criteria for an initial disability rating greater than 20 percent for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7599-7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for bilateral hearing loss, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's higher initial rating claim for prostate cancer, the Board notes that this claim is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In July 2010 and in June 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for prostate cancer, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for prostate cancer, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected prostate cancer.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that in-service exposure to significant acoustic trauma while on active combat service in the Republic of Vietnam caused or contributed to his current bilateral hearing loss.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  The Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to this appeal to the extent that the Veteran's claim of service connection for bilateral hearing loss includes sensorineural hearing loss.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran has contended that he incurred bilateral hearing loss as a result of in-service exposure to significant acoustic trauma while in combat in Vietnam.  The record evidence supports the Veteran's assertions regarding in-service exposure to significant acoustic trauma while in combat in Vietnam.  For example, the Veteran's DA Form 20 shows that his military occupational specialty (MOS) was a field artillery crewman and his principal duties were as a Cannoneer and Assistant Gunner in a U.S. Army field artillery unit in the Republic of Vietnam from May 1967 to May 1968.  The Veteran also testified credibly before the Board in February 2015 that he was a howitzer gunner while on active service with a U.S. Army field artillery unit.  See Board hearing transcript dated February 11, 2015, at pp. 3-4.  The Veteran's testimony is in accord with his service personnel records.  Thus, the Board concludes that the Veteran served in combat in Vietnam as a cannoneer and assistant gunner and the relaxed evidentiary standards for combat Veterans are applicable to this claim.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); see also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Applying the relaxed evidentiary standards to this claim, the Board also finds that the Veteran presumably was exposed to significant acoustic trauma while serving as a cannoneer and assistant gunner while in combat in Vietnam.  This finding is consistent with the facts and circumstances of the Veteran's active service.  Id.

Having conceded that the Veteran presumably was exposed to significant in-service acoustic trauma while in combat in Vietnam as a cannoneer and assistant gunner, the Board also finds that the record evidence persuasively suggests that his current bilateral hearing loss is related to service.  The Board observes in this regard that, following VA audiology examination in December 2010, the VA clinician opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's hearing had been within normal limits at his May 1968 separation physical examination.  The Board finds that this opinion is not probative on the issue of whether the Veteran's current bilateral hearing loss is related to active service.  It is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The VA clinician found the absence of hearing loss at the Veteran's service separation in May 1968 persuasive support for her negative nexus opinion in December 2010.  This rationale is deficient because it violates the Court's holdings in Buchanan and Barr.  Id.  Because the rationale provided by the VA clinician in December 2010 is deficient, the Board concludes that the negative nexus opinion that she provided in December 2010 is inadequate for VA adjudication purposes.  See Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 4.2. 

The evidence shows that the Veteran currently experiences bilateral hearing loss for VA adjudication purposes.  See 38 C.F.R. § 3.385 (2014).  The Veteran has asserted consistently and credibly in lay statements submitted in support of this claim and in his February 2015 Board hearing testimony that his current bilateral hearing loss is related to in-service exposure to significant acoustic trauma while in combat in Vietnam.  As discussed above, the evidence supports a finding that the Veteran presumably was exposed to significant acoustic trauma while serving as a cannoneer and assistant gunner during combat in Vietnam.  The Board again notes that the only opinion of record concerning the contended etiological link between the Veteran's current bilateral hearing loss and his in-service exposure to significant acoustic trauma is the VA clinician's December 2010 opinion which is not adequate for VA adjudication purposes.  Recent VA outpatient treatment records dated in February 2015 indicate that the Veteran's bilateral hearing loss has not changed significantly since he was examined in December 2010, although the Board acknowledges that these records do not address specifically the contended etiological link between the Veteran's bilateral hearing loss and active service.  The Veteran also has been provided with bilateral hearing aids by VA.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See also 38 C.F.R. § 3.102 (2014).


Rating Reduction Claim

The Veteran essentially contends that the rating reduction from 100 percent to 20 percent effective April 1, 2012, for his service-connected prostate cancer was improper.

Factual Background and Analysis

The Board finds that the preponderance of the evidence does not support the Veteran's claim for restoration of a 100 percent rating effective April 1, 2012, for service-connected prostate cancer.  As noted in the Introduction, it appears that the RO properly followed the due process protections found in § 3.105(e) when it proposed to reduce and then reduced the disability rating from 100 percent to 20 percent effective April 1, 2012, for the Veteran's service-connected prostate cancer.  See 38 C.F.R. § 3.105(e) (2014).  As also noted in the Introduction, in a rating decision dated on November 1, 2011, and issued to the Veteran and his service representative on November 14, 2011, the RO proposed to reduce the disability rating from 100 percent to 20 percent for the Veteran's service-connected prostate cancer.  The Veteran was notified of his right to a personal hearing and given 60 days to submit evidence showing that this action should not be taken.  Id.  The Veteran responded by disagreeing with the proposed rating reduction in statements on a VA Form 21-4138 dated on December 8, 2011, and date-stamped as received by VA on December 13, 2011.  The RO responded by informing the Veteran that his attempted notice of disagreement with the proposed rating reduction was premature and he would be able to initiate an appeal once the rating reduction was implemented.  In a January 2012 rating decision, the RO implemented the proposed rating reduction and reduced the disability rating from 100 percent to 20 percent effective April 1, 2012, for the Veteran's service-connected prostate cancer.  This appeal followed.  

The record evidence does not support finding that the Veteran is entitled to restoration of a 100 percent rating effective April 1, 2012, for his service-connected prostate cancer.  The medical evidence of record at the time of the rating reduction indicates that the Veteran's service-connected prostate cancer was in remission following surgical treatment (radical prostatectomy) in August 2010 and his post-surgery residuals did not entitle him to an initial rating greater than 20 percent for this disability (as explained below in greater detail).  There is no evidence at the time of the rating reduction or at any time thereafter that the Veteran experienced a local reoccurrence or metastasis of his prostate cancer.  It appears instead that the Veteran's service-connected prostate cancer was treated successfully by his radical prostatectomy and remains in remission.  As noted elsewhere, VA genitourinary examination in December 2010 showed that the Veteran's post-surgery residuals included urinary stress incontinence.  VA examination in September 2011 showed voiding dysfunction which did not cause urine leakage or require the use of an appliance but resulted in daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3-4 times.  There also were no signs or symptoms of obstructed voiding due to voiding dysfunction.  Thus, the evidence shows that the Veteran's service-connected prostate cancer showed improvement prior to April 1, 2012.  

The Board observes that the Veteran's VA examination in September 2011 (which formed the basis for the RO's rating reduction) demonstrated improvement in his service-connected prostate cancer and did not show that the Veteran experiences voiding dysfunction requiring the wearing of absorbent materials which must be changed 2-4 times a day (i.e., at least a 40 percent rating under DC 7528) such that an initial rating greater than 20 percent is warranted prior to April 1, 2012.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7599-7528 (2014).  This finding also is in accord with the subsequent VA prostate cancer DBQ in September 2015 in which the Veteran's voiding dysfunction was manifested by frequent urination and incontinence but did not require the wearing of absorbent materials "because of voluntary frequent emptying of bladder" or the use of an appliance.  The Veteran's daytime voiding interval was between 2 and 3 hours and nighttime awakening to void occurred 3-4 times.  The improvement in the Veteran's service-connected prostate cancer was sustained.

The Veteran has not submitted or identified any evidence showing that his service-connected prostate cancer currently is manifested by local reoccurrence or metastasis or requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  The Board finds that the RO complied with the notice provisions found in 38 C.F.R. § 3.105(e) with respect to the rating reduction proposed and implemented for the Veteran's service-connected prostate cancer.  The Board also finds that the record evidence shows that the Veteran's service-connected prostate cancer demonstrated improvement prior to April 1, 2012, which has been sustained.  In summary, the Board finds that the rating reduction from 100 percent to 20 percent effective April 1, 2012, for prostate cancer was proper.  See 38 C.F.R. § 3.105(e) (2014).

Higher Initial Rating

The Veteran contends that his service-connected prostate cancer is more disabling than currently evaluated.  He specifically contends that, although he is not required to wear absorbent material, he compensates for his current residuals of service-connected prostate cancer (frequent urine leakage) by going to the bathroom constantly during the night.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected prostate cancer currently is evaluated as 100 percent disabling effective June 30, 2010, and as  20 percent disabling effective April 1, 2012, by analogy to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7599-7528 (other genitourinary disabilities-malignant neoplasms of the genitourinary system).  See 38 C.F.R. § 4.115b, DC 7599-7528 (2014).  A Note following DC 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, a 100 percent rating shall continue with a mandatory VA examination at the end of 6 months.  Any change in evaluation based on the mandatory VA examination (or other subsequent examination) shall be subject to 38 C.F.R. § 3.105(e).  If there is no reoccurrence or metastasis, then the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is the prominent disability.  

It appears that the Veteran was in receipt of a 100 percent rating for service-connected prostate cancer for 6 months following his radical prostatectomy in 2010.  It also appears that, following the expiration of this 6-month period, his service-connected prostate cancer was rated on residuals as voiding dysfunction.  Under 38 C.F.R. § 4.115a, a minimum 20 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times a day.  A maximum 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  See 38 C.F.R. § 4.115a (2014).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Factual Background

The Veteran's service treatment records show no complaints of or treatment for prostate cancer during active service.  As noted above, the Veteran's service personnel records show that he was in Vietnam from May 1967 to May 1968.

The post-service evidence shows that, on private prostate specific antigen (PSA) testing in December 2005, the Veteran's PSA was 4.2.  In September 2006, the Veteran's PSA was 3.2.

On VA outpatient treatment in March 2010, the Veteran's complaints included urinary frequency, decreased stream, and occasional dysuria.  He reported nocturia 0-1 time per night.  The Veteran's PSA was 6.28 in February 2010, 6.63 in January 2010, and 5.07 in October 2009.  The assessment included elevated PSA.

Following VA prostate biopsy on June 24, 2010, the Veteran was diagnosed as having adenocarcinoma of the prostate (or prostate cancer).

On VA genitourinary examination in December 2010, the Veteran's complaints included stress incontinence "requiring the wearing of a pamper which he changes 2-3 times a day secondary to this incontinence."  The Veteran reported undergoing a total prostatectomy on August 31, 2010, and his current complaints were present following surgery.  He reported that his PSA level post-surgery "dropped to essentially nondetectable."  He also reported urinary frequency 10-12 times a day and 3 times at night.  There was no evidence of renal dysfunction following surgery.  "He is able to continue to perform his activities of daily living, and though he has not returned to work as a carpenter, there would be no reason after full recovery that he should not be able to assume that occupation."  The VA examiner stated, "The Veteran is now approximately 3 months out from his total prostatectomy with his last PSA essentially being nondetectable.  At this time, he is still in the wait and see follow up phase of his disease."  The impressions included status-post total prostatectomy secondary to adenocarcinoma of the prostate and urinary stress incontinence secondary to status-post total prostatectomy.

On VA outpatient treatment in April 2011, the Veteran stated that his PSA had been stable since his prostate surgery and denied any urinary problems.  The assessment included prostate cancer, status-post surgery, stable.

In June 2011, the Veteran stated that he was doing well with good urinary control.  The Veteran's PSA was 0.01.  The assessment included status-post radical retropubic prostatectomy with a negative margin.

On VA prostate cancer Disability Benefits Questionnaire (DBQ) in September 2011, it was noted that the Veteran's prostate cancer was in remission and he was "currently in watchful waiting status" after undergoing treatment (surgery) for prostate cancer.  The VA examiner stated that the Veteran had voiding dysfunction as a result of his prostatectomy although the voiding dysfunction did not cause urine leakage or require the use of an appliance.  This examiner also stated that the Veteran's voiding dysfunction resulted in daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3-4 times.  There were no signs or symptoms of obstructed voiding due to voiding dysfunction.  The Veteran's PSA was 0.01.  The diagnosis was prostate cancer.

The Veteran testified at his February 2015 Board hearing that his prostate cancer had been in remission since 2010.  He also testified that his current prostate cancer residuals were urinary frequency and getting up to go to the bathroom during the night.  See Board hearing transcript dated February 11, 2015, at pp. 9.  He testified further that, although it had been recommended that he wear absorbent materials, he preferred not to wear them.  Id., at pp. 10.  He also testified further that he got up to go to the bathroom approximately 3-4 times a night.  Id.  He finally testified that, although he did not necessarily want the prior 100 percent rating for service-connected prostate cancer restored on appeal, he was appealing for an initial rating greater than 20 percent for this disability.  Id., at pp. 13.

On VA prostate cancer DBQ in March 2015, it was noted that the Veteran's prostate cancer was in remission following a radical prostatectomy in August 2010.  The Veteran's voiding dysfunction was manifested by frequent urination and incontinence but did not require the wearing of absorbent materials "because of voluntary frequent emptying of bladder."  The voiding dysfunction also did not require the use of an appliance.  The Veteran's daytime voiding interval was between 2 and 3 hours and nighttime awakening to void occurred 3-4 times.  The Veteran's PSA was less than 0.01.  The diagnoses included prostate cancer and frequent urination post-surgery.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 20 percent effective April 1, 2012, for his service-connected prostate cancer.  The Veteran essentially contends that his service-connected prostate cancer is more disabling than currently evaluated.  The record evidence does not support his assertions, however.  It shows instead that the Veteran's service-connected prostate cancer is manifested by, at worst, voiding dysfunction with a daytime voiding interval between 1 and 2 hours, awakening to void 3-4 times per night, and no urine leakage, obstructed voiding, or urinary tract infections, including prior to April 1, 2012.  For example, following a total prostatectomy in August 2010, VA genitourinary examination in December 2010 showed that the Veteran's post-surgery residuals included urinary stress incontinence "requiring the wearing of a pamper which he changes 2-3 times a day secondary to this incontinence."  The Veteran reported that his PSA level post-surgery "dropped to essentially nondetectable."  He also reported urinary frequency 10-12 times a day and 3 times at night.  There was no evidence of renal dysfunction following surgery.  The impressions included status-post total prostatectomy secondary to adenocarcinoma of the prostate and urinary stress incontinence secondary to status-post total prostatectomy.  Subsequent VA outpatient treatment records in 2011 document no urinary problems (April 2011) and good urinary control (June 2011) following prostate surgery.  

It appears that the Veteran's prostate cancer has been in remission since his August 2010 prostatectomy (as noted on VA examinations in September 2011 and in March 2015).  VA examination in September 2011 also showed that, although the Veteran had voiding dysfunction as a result of his prostatectomy, his voiding dysfunction did not cause urine leakage or require the use of an appliance.  The September 2011 examiner stated that the Veteran's voiding dysfunction also resulted in daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3-4 times.  And there were no signs or symptoms of obstructed voiding due to voiding dysfunction.  These examinations findings are in accordance with subsequent VA examination findings in March 2015 which showed that the Veteran's voiding dysfunction is manifested by frequent urination and incontinence but does not require the wearing of absorbent materials "because of voluntary frequent emptying of bladder."  The Veteran's voiding dysfunction also does not require the use of an appliance.  His daytime voiding interval was between 2 and 3 hours and nighttime awakening to void occurred 3-4 times.  And all of these clinical findings from September 2011 and March 2015 VA examinations are in agreement with the Veteran's Board hearing testimony that his current residuals of service-connected prostate cancer are urinary frequency and getting up to go to the bathroom 3-4 times during the night.  Taken together, the record evidence does not indicate that the Veteran experiences voiding dysfunction requiring the wearing of absorbent materials which must be changed 2-4 times a day (i.e., at least a 40 percent rating under DC 7528) such that an initial rating greater than 20 percent is warranted for the Veteran's service-connected prostate cancer.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7599-7528 (2014).  Thus, the Board finds that the criteria for an initial rating greater than 20 percent for prostate cancer are not met.

The Board also finds that consideration of additional staged ratings for the Veteran's service-connected prostate cancer is not warranted.  As noted above, the Veteran was awarded a 100 percent rating for his service-connected prostate cancer for more than 6 months following his radical prostatectomy in August 2010.  There is no evidence suggesting a local reoccurrence or metastasis of this disease such that the assignment of another 100 percent rating is warranted.  The evidence also demonstrates that the Veteran has experienced essentially the same level of disability due to his service-connected prostate cancer since April 1, 2012, the date that his 100 percent rating was reduced to 20 percent.  Thus, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected prostate cancer.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected prostate cancer are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected prostate cancer.  The Veteran was awarded a 100 percent rating for his service-connected prostate cancer for a 6-month period following his prostatectomy.  See 38 C.F.R. § 4.115b, DC 7528 (2014).  Following this 6-month period, the Veteran's service-connected prostate cancer was rated on the basis of post-surgical residuals.  Id.  The 20 percent rating currently assigned for the Veteran's prostate cancer effective April 1, 2012, contemplates minimal disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization as a result of his service-connected prostate cancer.  The September 2011 VA examiner specifically found that the Veteran "is able to continue to perform his activities of daily living, and though he has not returned to work as a carpenter, there would be no reason after full recovery that he should not be able to assume that occupation."  And, as noted elsewhere, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with his prior employment as a carpenter or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that extraschedular consideration under Johnson is warranted.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

The rating reduction from 100 percent to 20 percent effective April 1, 2012, for service-connected prostate cancer was proper.

Entitlement to an initial rating greater than 20 percent effective April 1, 2012, for prostate cancer is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


